Title: To James Madison from Louis-André Pichon, 4 April 1802
From: Pichon, Louis-André
To: Madison, James


Phila. 4th. April 1802
Mr. Pichon presents his respects to Mr. Madison & incloses to him extracts of dispatches from St. D/ge. The two last in date are those which he received by the Necessity Victualling frigate lately arrived here to take a load of provisions. Mr. Benesech’s letter attempts to make Some apology for what was done at the Cape in relation to the american merchants. The vessell which Mr. P. thought of expediting to france goes to St. Domingo. The last arrived frigate will Sail for that country within 19 or 20 days. In the mean while Mr Pichon dispatches an officer to france who Sails from hence on wednesday or thursday & who carries Mr. Madison’s letters to Mr. Livingston with Mr. P. dispatches. Mr. P. expects to be at washingn. next thursday.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC docketed by Brent.



   
   Pichon enclosed extracts from three letters (7 pp.; in French). Leclerc’s letter of 26 Pluviôse an X (15 Feb. 1802) requested Pichon to send the 6,000 quintals of flour ordered by the minister of marine, as well as other supplies. He also directed Pichon to tell American merchants that “their conduct toward me will determine my conduct toward them” (editors’ translation). Pierre Bénézech’s letter of 7 Ventôse an X (26 Feb. 1802) informed Pichon that Admiral Villaret was sending a ship to the U.S. for supplies and reported that Leclerc had found it necessary to sequester American ships at Cap Français and force the sale of their cargoes. Bénézech went on to explain the rationale and details of the transaction so that Pichon might respond accurately to complaints of the U.S. government. The third extract is Villaret to Pichon, 11 Ventôse an X (2 Mar. 1802), in which he asked Pichon to send flour, biscuit, and salt provisions for the land and naval forces, both of which were in need of provisions.


